Citation Nr: 0800682	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for hemorrhoids from July 
14, 2004?

2..Entitlement to service connection for diabetes mellitus 
secondary to service-connected hypertension.  

3.  Entitlement to service connection for migraine headaches 
secondary to service-connected hypertension.

4.  Entitlement to service connection for depression and 
anxiety secondary to service-connected hypertension.

5.  Entitlement to service connection for an anal fissure 
secondary to service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received in May 2007, the veteran's attorney 
informed VA that the Social Security Administration (SSA) 
awarded the veteran disability benefits.  The SSA records 
associated with this decision are not contained in the claims 
file.  The Board is of the opinion that the SSA decision and 
the records upon which it was based could be relevant to the 
issues on appeal.  Therefore, they should be obtained.  
38 U.S.C.A. §§ 5103, 5103A.

Additionally, the record reflects that the veteran has not 
undergone a VA examination for the purpose of determining the 
etiology of his anal fissure or for his migraine headaches.  
In light of the fact that the appellant is service connected 
for hemorrhoids and for hypertension an examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the veteran to 
identify any and all medical records 
pertaining to care for hemorrhoids, 
diabetes mellitus, migraine headaches, 
hypertension, depression/anxiety, and an 
anal fissure which he has not previously 
identified.  In particular, the veteran 
should be requested to identify any 
medical care provider who has opined that 
there is a nexus between his service 
connected hypertension and diabetes 
mellitus, migraine headaches, and 
depression/anxiety; or a nexus between his 
hemorrhoids and his anal fissure.  
Thereafter, the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  This 
includes securing any decisional documents 
as well as any medical records pertaining 
to his award of Social Security disability 
benefits.  If the RO is unable to obtain 
any such evidence, it must inform the 
veteran and his representative and request 
them to provide the outstanding evidence.  
With respect to any identified Federal 
records which cannot be secured, to 
particularly include any Social Security 
records, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

2.  When all indicated record development 
has been completed, the RO should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any migraine headaches and anal fissure.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  All 
indicated studies and tests must be 
accomplished, and all clinical findings 
should be reported in detail.  Based upon 
the claims folder review, the examination 
results and sound medical principles, the 
examiner must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that an anal fissure is caused or 
aggravated by hemorrhoids.  Additionally, 
the examiner must opine whether it is at 
least as likely as not that migraine 
headaches are caused or aggravated by the 
veteran's service connected hypertension.  
The examiner must set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  If and only if the medical evidence 
provided by the veteran or secured by the 
RO reveals that a nexus between 
hypertension and either diabetes mellitus 
or depression/anxiety, then the veteran 
should be scheduled for a VA examination 
or examinations by a physician(s) with the 
appropriate expertise to determine nature 
and etiology of those disorders.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based upon the claims 
folder review, the examination results and 
sound medical principles, the examiner 
should opine to whether it is at least as 
likely as not that either diabetes 
mellitus, and/or depression/anxiety is 
etiologically related to the veteran's 
service-connected hypertension.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  If the veteran fails to 
show for any VA examination, the 
supplemental statement of the case must 
cite to 38 C.F.R. § 3.655 (2007).  A 
reasonable period of time should be 
allowed for response.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond; the RO should also associate with 
the original claims folder any existing 
temporary claims folder that was formed in 
conjunction with the development of 
additional issues not currently on appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



